Citation Nr: 0939326	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  03-26 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for residuals of a 
tonsillectomy.

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a stomach disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The Veteran had active service from July 1951 to July 1955.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Nashville, Tennessee, Regional Office 
(RO).  In February 2005, the Board issued a decision which 
reopened a previously denied claim for service connection for 
hearing loss.  The Board then remanded that issue, along with 
the other two issues (pertaining to residuals of a 
tonsillectomy and a stomach disorder) to the RO for further 
action.  The requested actions have since been completed to 
the extent possible, and the case is now ready for appellate 
review.   


FINDINGS OF FACT

1.  Bilateral hearing loss was not present in service or for 
many years following active duty separation, and is not 
causally related to active service.

2.  The Board denied service connection for a tonsillectomy 
in March 1992 on the basis that the Veteran was not currently 
shown to have any disabling residuals of a tonsillectomy 
which could be attributed to the claimed tonsillectomy during 
service.  

3.  The additional evidence presented since March 1992 is 
cumulative and redundant, and does not raise a reasonable 
possibility of substantiating the claim for service 
connection for a tonsillectomy.   

4.  The Board denied service connection for a stomach 
disorder in March 1992 on the basis that the Veteran did not 
have a stomach disorder that could be attributed to active 
service.

5.  The additional evidence presented since March 1992 is 
cumulative and redundant, and does not raise a reasonable 
possibility of substantiating the claim for service 
connection for a stomach disorder.   


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.385 (2009).

2.  New and material evidence has not been presented to 
reopen the claim of entitlement to service connection for a 
tonsillectomy.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).

3.  The March 1992 decision by the Board that denied 
entitlement to service connection for a tonsillectomy 
disorder is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1100 (2009).

4.  New and material evidence has not been presented to 
reopen the claim of entitlement to service connection for a 
stomach disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).

5.  The March 1992 decision by the Board that denied 
entitlement to service connection for a stomach disorder is 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement To Service Connection For Bilateral Hearing 
Loss.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
Veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In this case, the Veteran's records appear to have been 
destroyed in the fire at the National Personnel Records 
Center in St. Louis, Missouri in July 1973.  Under such 
circumstances, the United States Court of Appeals for 
Veterans Claims (Court) has held that VA has a heightened 
duty "to consider the applicability of the benefit of the 
doubt rule, to assist the claimant in developing the claim, 
and to explain its decision when the Veteran 's medical 
records have been destroyed."  Cromer v. Nicholson, 19 Vet. 
App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 
46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

In the present case, the Veteran contends that he is entitled 
to service-connection for bilateral hearing loss.  
Specifically, he alleges that he developed bilateral hearing 
loss as a result of being subjected to pressure changes while 
flying in service.   

Nevertheless, a grant of service connection for bilateral 
hearing loss is not warranted because the preponderance of 
the evidence shows that the Veteran's current hearing loss is 
not related to service.   

The Veteran has submitted a written statement from his wife 
which is dated in February 2006.  She reported that he had 
hearing loss after an incident in service in which he flew in 
a plane while his ears were clogged due to a bad cold.  

The evidence which has been presented also includes physical 
examination reports which were performed in connection with 
the Veteran's employment as an air traffic controller, dated 
yearly from 1966 through 1985.  Significantly, the reports 
reflect that he had normal hearing until 1983 when the 
audiometric scores began to get significantly worse.  The 
Board notes that this is the only contemporaneous medical 
evidence which documents the date of onset of the Veteran's 
hearing loss.  Thus, the earliest medical evidence is from 
many years after service, and does not contain any medical 
opinion linking the disorder to service.  

The Board has noted that the Veteran has presented a written 
medical opinion from a VA certified physicians' assistant 
which contains the following comments:

My patient [name deleted] has asked that I write a 
letter for him regarding his history of ear pain.  
He notes that he was descending into Greenland 
Thule AFB and he had a "cold."  He was injured 
from that descent.  He probably sustained a middle 
ear pressure secondary to eustachian tube 
dysfunction from his cold.

I am a flight surgeon in the Army reserve and this 
is a very common mechanism of injury.  

The Board notes that this statement does not contain any 
mention of hearing loss.  Therefore, it does not provide 
support for the claim for hearing loss.

In a subsequent note, the same physicians' assistant stated 
that:

After reviewing the above hx and reviewing the 
notes from audiology and his history [the Veteran] 
asked me if I felt his hearing loss could have been 
triggered from his Greenland incident.  I am a 
flight surgeon in the Army Reserve components and 
it is my opinion that this certainly could have 
triggered a barotrauma incident at altitude with a 
sinus infection.  

Significantly, however, the doctor's statement that the 
Veteran's in-service incident could have" triggered hearing 
loss leaves open the possibility that the disorder may not 
have played any role.  Therefore, such a statement is 
speculative and does provide adequate support for the claim.  
See Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  
Moreover, it appears that the physicians' assistant was not 
aware of the post service examination reports showing normal 
hearing for many years after service.  An opinion based on an 
innacurate history has essentially no probative value.  See 
Kightly v. Brown, 6 Vet.App. 200 (1994).  

The only convincing medical opinions pertaining to the 
etiology of current hearing loss weigh against the claim.  
The report of a VA ear disease examination conducted in 
October 2003 reflects that the examiner noted that the 
Veteran gave a history of ear problems beginning in 1955 when 
he had a decompression injury to the ears while flying.  He 
reportedly never worked around loud noises in service or 
after that.  He had worked as an air traffic controller for 
thirty years.  About twenty years ago, he started feeling the 
need for hearing aids.  Following examination, the examiner 
stated that the impression was bilateral hearing loss.  He 
reported that "We have no indication that there was 
significant hearing loss at the time of discharge from active 
military duty.  The trauma he described as having in 1955 
would not have caused the sensorineural hearing loss he now 
has.  He did not have significant noise exposure while on 
Active Duty Military.  Impression is that it is not at least 
as likely as not that his hearing loss and tinnitus is a 
result of his military service."  

Similarly, the report of an audiology examination conducted 
by the VA in October 2003 reflects that the examiner reviewed 
the Veteran's claims file and audiology file.  He reviewed 
the history provided by the Veteran.  The diagnosis was mild 
to severe sensorineural hearing loss, bilaterally.  He stated 
that:

It is my opinion that it is not at least as likely 
as not that the Veteran's hearing loss and tinnitus 
is a result of his military service.  Although I do 
not have any pre-enlistment or separation 
audiograms to support this, based on the patient's 
history, the noise exposure that he was routinely 
exposed to, most likely would not result in 
permanent hearing loss and tinnitus.  

The Board finds that the evidence demonstrates that the 
Veteran did not incur hearing loss in service.  In weighing 
the evidence of record, the Board finds the contemporaneous 
absence of complaints or treatment for hearing loss for many 
years after service to be of more probative value than the 
Veteran's current allegations of incurrence made many years 
after service.  In view of the lengthy period after 
separation from service without evidence of findings or 
diagnosis, this weighs heavily against the claim.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence 
may be rebutted by the absence of medical treatment for the 
claimed condition for many years after service).  Finally, 
the Board notes that the preponderance of the medical 
opinions weighs against the claim.  The Board has considered 
the statements by the Veteran and his wife.  To the extent 
that they allege a causal connection between his hearing loss 
and active service, he is not competent to offer opinions on 
medical diagnosis or causation.  See Moray v. Brown, 5 Vet. 
App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 482 
(1992).  Therefore, the Board may not accept his unsupported 
lay statement as competent evidence as to the issue of 
medical causation.  To the extent that they attempt to 
demonstrate continuity of symptomatology of hearing loss 
since service, such a contention is clearly outweighed by the 
many years of normal hearing tests conducted between 1966 and 
1983.  The weight of the evidence is against a finding of 
incurrence of hearing loss during service, shortly 
thereafter, or as a result of noise exposure or barotrauma in 
service.  

II.  Whether New And Material Evidence Has Been Presented To 
Reopen A Claim For Service Connection For Residuals Of A 
Tonsillectomy.

The Veteran contends that the RO committed error in refusing 
to reopen and grant his claim for service connection for 
residuals of a tonsillectomy.  He asserts that the surgeon in 
service damaged his throat when performing a tonsillectomy, 
and that he has had problems with his throat since that time.

The RO denied service connection for a tonsillectomy in a 
decision of November 1990.  The Veteran appealed, but the 
denial of the claim was confirmed by the Board in a decision 
of March 1992.   The decision is final based upon the 
evidence then of record. 38 U.S.C.A. § 7104.  

The previously considered evidence did not include the 
Veterans service medical records as they were destroyed by 
fire.  Post service VA medical records and private medical 
records were obtained, but did not contain any mention of 
residuals of a tonsillectomy.  

In the March 1992 decision, the Board notes that the Veteran 
had not submitted any assertion that he had disability or 
residuals of tonsillectomy surgery.  It was further noted 
that there was no medical evidence showing that he had a 
tonsillectomy in service, since discharge, or at the (then) 
present time.  

In December 2002, the Veteran requested that his claim be 
reopened.  The RO denied that request, and the Veteran 
perfected the current appeal.  

A claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  If the 
Board determines that the evidence is new and material, the 
case is reopened and evaluated in light of all the evidence, 
both new and old.  In making this determination, the Board 
must look at all of the evidence submitted since the time 
that the claim was finally disallowed on any basis, not only 
since the time that the claim was last disallowed on the 
merits.  

New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 
38 C.F.R. § 3.156(a).   

The Board finds that the evidence added to the file in the 
context of the attempt to reopen the claim of entitlement to 
service connection for tonsillectomy disorder fails to 
address the inadequacies of the Veteran's claim at the time 
of the prior denials.  In this respect, the additional 
evidence submitted does not contain any substantial evidence 
that he currently has disabling residuals due to a 
tonsillectomy in service.

Statements submitted by the Veteran and his wife simply 
duplicate the contentions which he made at the time of his 
previous claim.  For that reason, the statements may not be 
considered to be new and material evidence.  See Reid v. 
Derwinski, 2 Vet. App. 312, 315 (1992).  

The additional evidence which has been presented includes 
physical examination records from the Veteran's former 
employer which show that when he was evaluated on a yearly 
basis between 1966 and 1987, no disorder related to the 
tonsils was ever noted.  

Additional VA and private treatment records have been 
presented, but do not contain mention of any disabling 
residuals of a tonsillectomy.  A VA treatment record dated in 
April 2000 reflects that he denied having a sore throat or 
difficulty swallowing.  

A more recent private treatment record dated in October 2006 
reflects complaints of insomnia, bruising, sore throat, 
trouble swallowing, dry mouth, joint pain, muscle aches, 
generalized weakness, burning in the hands and feet.  
Following examination, the only diagnoses were (1) primary 
thrombocytopenia; (2) deep venous thrombophlebitis; and (3) 
pulmonary emboli.  A tonsillectomy related disability was not 
diagnosed.  

The Board has noted that a letter dated in June 2003 from 
William Kincaid, M.D., indicated that he had treated the 
Veteran from 1976 to 1988 for his stomach and throat.  
However, the record does not contain any specific mention of 
the tonsils, and does not contain medical opinion relating 
any problem with the throat to service.  In addition, the 
treatment records which were subsequently obtained from Dr. 
Kincaid do not contain any mention of tonsillectomy related 
problems.  

In addition, the Board has noted that the Veteran has 
submitted a document which indicates a diagnosis of throat 
problem, post op.  The document contains a check mark on a 
pre-prepared line indicating that it is at least as likely as 
not related to service.  The document is signed, however, it 
is essentially illegible, and it cannot be determined whether 
this is signed by a health care provider.  Regardless, the 
Board notes that the document contains no explanation of the 
basis for any conclusion that the Veteran has a postoperative 
throat problem which is related to service.  A bare 
conclusory opinion without an explanation of the basis for 
the opinion is not adequate to support the claim.  See Miller 
v. West, 11 Vet. App. 345, 348 (1998).  The Board notes that 
there is no clinical data or other rationale to support this 
opinion; nor is there anything otherwise in the record that 
would give it substance.  Therefore, the opinion is 
essentially unsupported.  See Bloom v. West, 12 Vet. App. 185 
(1999).

Consequently, the Board finds that the evidence received 
since the prior decision regarding the claim for service 
connection for a tonsillectomy related disorder is not 
sufficiently significant to warrant reconsideration of the 
merits of the claim.  The additional evidence presented is 
cumulative and redundant, and does not raise a reasonable 
possibility of substantiating the claim.  As the evidence 
received since the prior decision to deny service connection 
for a tonsillectomy disorder is not new and material, the 
claim for service connection for that disorder may not be 
reopened.  The prior decision denying the claim remains 
final.  

III.  Whether New And Material Evidence Has Been Presented To 
Reopen A Claim For Service Connection For A Stomach Disorder.

The Veteran's claim for service connection for a stomach 
disorder was previously denied by the Board in March 1992.  
The Board notes that the Veteran's service medical records 
were not available, and that private treatment records dated 
from 1981 to 1988 contained no complaints of defects 
referable to a stomach disorder.  The Board found, therefore, 
that the Veteran was not currently shown to have a stomach 
disorder which could be attributed to active service.  The 
Veteran did not appeal that decision, and it is final.

The additional evidence which has been presented in 
connection with the request to reopen the claim for service 
connection for a stomach disorder includes annual examination 
reports from the Veteran's former employer dated from 1966 to 
1987.  Those reports are uniformly negative for any 
indication of the presence of a stomach disorder.  

The Veteran has also presented recent VA and private medical 
treatment records, some of which contain references to 
stomach problems.  However, all of these records are dated 
from many years after service, and none contain any medical 
opinion linking a current stomach problem to service.  
Although a letter from William R. Kincaid, M.D, reflects that 
he treated the Veteran for his stomach from 1976 to 1988, the 
Board notes that this period of treatment began more than 20 
years after the Veteran's separation from service.  Such a 
letter provides no support for the claim.  

Consequently, the Board finds that the evidence received 
since the prior decision regarding the claim for service 
connection for a stomach disorder is not sufficiently 
significant to warrant reconsideration of the merits of the 
claim.  The additional evidence presented is cumulative and 
redundant, and does not raise a reasonable possibility of 
substantiating the claim.  As the evidence received since the 
prior decision to deny service connection for a stomach 
disorder is not new and material, the claim for service 
connection for that disorder may not be reopened.  The prior 
decision denying the claim remains final.  

IV.  The Duty to Notify and Assist with Development of 
Evidence

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2008), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

In the present case, the Veteran was provided with the notice 
required by the VCAA by letters dated in January 2001, 
December 2002, January 2003, June 2005, November 2005, 
November 2006 and September 2007.  The RO specifically 
informed the Veteran of the evidence required to substantiate 
his claim, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  The 
Board also notes that the Veteran has been informed through 
letters of the definition of new and material evidence, and 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The claims were 
readjudicated after the issuance of the letters.  Therefore, 
the Board finds that he was provided with the notice required 
by the VCAA.

Moreover, all available evidence pertaining to the Veteran's 
claims has been obtained.  It has been determined that other 
service medical records were destroyed by fire.  Multiple 
efforts to obtain service records through other means 
provided no results.  The Board concludes that no service 
medical records exist, and that additional efforts would be 
futile.  The record before the Board contains post-service 
treatment records.  The Veteran was afforded an appropriate 
disability evaluation examination with respect to his hearing 
loss claim.  Examinations are not warranted with respect to 
the other claims as new and material evidence has not been 
presented to reopen those claims.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
Veteran in the development of the facts pertinent to the 
claim.

For the above reasons, it is not prejudicial to the Veteran 
for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2008) 
(harmless error).


ORDER

1.  Service connection for bilateral hearing loss is denied.

2.  New and material evidence pertaining to residuals of a 
tonsillectomy has not been presented.  The request to reopen 
that service connection claim is denied.

3.  New and material evidence pertaining to a stomach 
disorder has not been presented.  The request to reopen that 
service connection claim is denied



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


